13‐1699‐cr 
     United States v. Sausville 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  26th  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  CHESTER J. STRAUB, 
 7                           ROBERT D. SACK, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                           Appellee, 
15                                    
16                                   v.                                         No. 13‐1699‐cr 
17                                                                                 
18          KYLE SAUSVILLE, 
19           
20                                           Defendant‐Appellant. 
21                   
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23           
24           

                                                1
 1         FOR APPELLANT:               Barclay T. Johnson, Research & Writing Attorney, 
 2                                      for Michael L. Desautels, Federal Public Defender, 
 3                                      Office of the Federal Public Defender, District of 
 4                                      Vermont, Burlington, VT. 
 5    
 6         FOR APPELLEE:                Barbara A. Masterson and Gregory L. Waples, 
 7                                      Assistant United States Attorneys, for Tristram J. 
 8                                      Coffin, United States Attorney for the District of 
 9                                      Vermont, Burlington, VT.  
10          
11         Appeal from a judgment of the United States District Court for the District 
12   of Vermont (Christina Reiss, Chief Judge). 
13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
14   AND DECREED that the judgment of the District Court is AFFIRMED. 
15         Kyle Sausville appeals from the District Court’s judgment of conviction 
16   entered April 18, 2013, sentencing him to 90 months’ imprisonment and a 
17   lifetime term of supervised release.  On appeal, Sausville argues that the 
18   imposition of a lifetime term of supervised release is procedurally and 
19   substantively unreasonable.  We assume the parties’ familiarity with the facts 
20   and record of the prior proceedings, to which we refer only as necessary to 
21   explain our decision to affirm. 
22         We review sentences for procedural and substantive reasonableness.  
23   United States v. Villafuerte, 502 F.3d 204, 206 (2d Cir. 2007).  Procedural error 
24   occurs where a district court “fails to calculate (or improperly calculates) the 
25   Sentencing Guidelines range, treats the Sentencing Guidelines as mandatory, 
26   fails to consider the [18 U.S.C.] § 3553(a) factors, selects a sentence based on 
27   clearly erroneous facts, or fails adequately to explain the chosen sentence.”  
28   United States v. Robinson, 702 F.3d 22, 38 (2d Cir. 2012).  A district court’s 
29   substantive determination is unreasonable only where, “tak[ing] into account the 
30   totality of the circumstances, giving due deference to the sentencing judge’s 
                                                 2
 1   exercise of discretion, and bearing in mind the institutional advantages of district 
 2   courts,” United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc), the 
 3   court’s decision is one of the “exceptional cases” that “cannot be located within 
 4   the range of permissible decisions,” id. at 189 (quotation marks omitted). 
 5         1. Procedural Reasonableness 
 6         Sausville contends that the District Court committed procedural error in 
 7   imposing a lifetime term of supervised release by failing to (1) explain 
 8   adequately the reasons for a lifetime term, (2) consider the § 3553(a) factors, and 
 9   (3) consider a more limited term.1  We disagree. 
10         The District Court provided an adequate explanation for imposing a 
11   lifetime term of supervised release based on the § 3553(a) factors.  In addition to 
12   the risk Sausville poses to the public, the court highlighted the size and violent 
13   content of his child pornography collection, his Facebook messages 
14   demonstrating “a complete disregard for the safety and well‐being of children” 
15   and “a desire to commit the crime just as soon as [he] can,” and the need to send 
16   a “message” to the community.  Joint App’x 94‐95.  Because the District Court 
17   considered the terms of imprisonment and supervised release in tandem, 
18   “hedg[ing] against a relatively lenient term of imprisonment by imposing a 
19   longer term of supervised release,” United States v. Leon, 663 F.3d 552, 556 (2d 
20   Cir. 2011) (quotation marks and brackets omitted), the record also shows that the 
21   stated reasons informed both components of his sentence.  Cf. United States v. 
22   Alvarado, 720 F.3d 153, 159 (2d Cir. 2013) (concluding that the district court’s 


     1 Although it does not appear that Sausville raised these procedural concerns 
     before the District Court, the Government does not argue that plain error review 
     applies.  Sausville’s arguments, which identify no error, much less plain error, 
     fail under either standard. 
                                               3
 1   finding that additional deterrence was needed was sufficient justification for 
 2   supervised release, even though the district court did not specifically link that 
 3   finding to decision to impose supervised release).  Insofar as Sausville asserts 
 4   that a sentencing court cannot combine its analysis of the factors for each 
 5   component of a sentence but must justify each separately, we decline to consider 
 6   an argument raised for the first time in his reply brief.  Evangelista v. Ashcroft, 
 7   359 F.3d 145, 155 n.4 (2d Cir. 2004).2 
 8          Sausville’s remaining contention that the District Court erred in not 
 9   considering a shorter term of supervision also fails.  The District Court 
10   understood that a term shorter than life was an available option, invited the 
11   parties’ thoughts on imposing a lifetime term, and ultimately chose a within‐
12   Guidelines term after explaining the factors informing the decision.  In doing so, 
13   it did not abuse its discretion.  See United States v. Hayes, 445 F.3d 536, 537 (2d 
14   Cir. 2006). 
15          2. Substantive Reasonableness 
16          We also conclude that Sausville’s lifetime term of supervised release is 
17   substantively reasonable.  As the District Court explained, the term of 
18   supervision reflects the seriousness of his offense and the likelihood of 
19   recidivism, and it also is the least restrictive means of managing the risk Sausville 
20   poses to the public.  Sausville may also petition for early termination of his term 
21   of supervised release under 18 U.S.C. § 3583(e)(1) if circumstances warrant.  
22   Under the circumstances, we cannot say that Sausville’s represents the 




     2 We likewise decline to consider any suggestion in Sausville’s reply brief that the 
     District Court also erred in not justifying sufficiently the special conditions of his 
     supervised release.  
                                               4
1   exceptional case that falls outside “the range of permissible decisions.”  Cavera, 
2   550 F.3d at 191. 
3         We have considered Sausville’s remaining arguments and conclude that 
4   they are without merit.  For the foregoing reasons, the judgment of the District 
5   Court is AFFIRMED. 
6          
7                                         FOR THE COURT: 
8                                         Catherine O=Hagan Wolfe, Clerk of Court  
9          




                                             5